DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 03/16/2021 canceling claim 3 and amending Claims 1, 2 and 4 – 11. Claims 1, 2 and 4 – 11 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Schulte on 05/07/2021.
The application has been amended as follows: 
Claims 1 and 9 have been amended to - -
1. (Currently Amended) A gas turbine engine comprising: 
a nacelle; 
a casing structure radially inwards of the nacelle and providing an outer surface of an air flow duct of the engine, 
plural engine components located in a bay formed between the nacelle and the casing structure, the plural engine components being part of either a first set of components or a second set of components, wherein the first set of components are all 
a container located in the bay, the container being fireproof such that the container is capable of withstanding an application of heat by a standard flame for 15 minutes,
wherein the first set of components includes at least an accessory gearbox and the second set of components includes at least one or more engine electronic controllers and one or more electrical harnesses, [[and]] 
wherein, with an exception of the one or more electrical harnesses, the container contains only the first set of components, and
wherein the container envelopes the accessory gearbox.

9. (Currently Amended) The gas turbine engine according to claim 1, wherein [[an]] the accessory gearbox is aligned in an axial direction of the engine. - -

Allowable Subject Matter
Claims 1, 2 and 4 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Foster (Pub. No.: US 2014/0060079 A1) does not teach in combination with the other claim limitations:
In the independent claim 1, a gas turbine engine comprising a container located in the bay, the container being fireproof such that the container is capable of withstanding an application of heat by a standard flame for 15 minutes, wherein, with an exception of 
The term “envelopes” is interpreted as “to enclose or enfold completely with or as if with a covering” (Merriam-Webster online).  The fireproof container of closest art Lamarre (Pub. No.: US 2016/0245185 A1) does not fully cover the gearbox (see fig. 3 at tip of arrow of "20").  Other relevant prior art includes Hariram (Pub. No.: US 2015/0069068 A1) teaching it is known to include electrical harnesses in a fireproof container (pars. [0002] and [0032]).
The term “standard flame” is interpreted in accordance with applicant specification p. 2, ll. 15-20 wherein the version of ISO 2685 is second edition (1998) existing during application 16/142,109 filing date of 09/26/2018.  See ISO 2685 Second edition placed into file wrapper by examiner on 12/17/2020.
The term “accessory gearbox” is interpreted as including the accessory units that are driven by the accessory gearbox such as various pumps and the starter generator (see applicant specification p. 5, ll. 6-8).  This is consistent with applicant specification.  The accessory gearbox provides a mounting for the accessory units (see p. 5, ll. 12-13) and there is no disclosure specifying the accessories extend through the container (see p. 7, ll. 1-7).  Further the accessories are not considered part of the second set of components that are not inside the container such as “the front mount 33, the oil tank 34, the EEC raft 35, the health monitoring unit, the air/oil heat exchangers, the aircraft air system, and the electrical harnesses” (see p. 6, ll. 25-28).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741